340 S.W.3d 671 (2011)
Roy E. SAMUEL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72144.
Missouri Court of Appeals, Western District.
May 3, 2011.
Jay T. Grodsky, Leawood, KS, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Mr. Roy E. Samuel appeals the denial of a Rule 24.035 post-conviction relief motion. Mr. Samuel pleaded guilty to first-degree burglary and misdemeanor stealing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).